          Case 8:21-cv-00551-KKM-AEP Document 1-1 Filed 03/10/21 Page 1 of 14 PageID 4
Filing # 120406636  E-Filed 01/28/2021 12:10:25 PM
                IN THE COUNTY COURT OF THE THIRTEENTH JUDICIAL CIRCUIT
                        IN AND FOR HILLSBOROUGH COUNTY, FLORIDA
                                CIVIL SMALL CLAIMS DIVISION

         Melissa Adams
                                                         Case No.:
                 Plaintiff;
                                                         Section:
                 vs.

         Commonwealth Financial Systems, Inc.
                                                         Ad Damnum: $1,000 + Atty Fees & Costs
         and
         Pendrick Capital Partners II, LLC,
                                                                     Jury Trial Demanded
                Defendants.

                              COMPLAINT AND DEMAND FOR JURY TRIAL

               COMES NOW the Plaintiff, Melissa Adams, ("Ms. Adams"), by and through her

        attorneys, Seraph Legal, P.A., and complains of the Defendants, Commonwealth Financial

        Systems, Inc., ("Commonwealth") and Pendrick Capital Partners II, LLC ("Pendrick")

        (collectively, "Defendants"), stating as follows:


                                        PRELIMINARY STATEMENT

               1.       This is an action brought by Ms. Adams against the Defendants for violations of

        the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et. seq. ("FDCPA").


                                         JURISDICTION AND VENUE

               2.       Jurisdiction arises under the FDCPA, 15 U.S.C. § 1692k(d), and Section 34.01,

        Florida Statutes.

               3.       The Defendants are subject to the provisions of the FDCPA and are subject to the

        jurisdiction of this Court pursuant to Section 48.193, Florida Statutes.

               4.       Venue is proper in Hillsborough County, Florida because the acts complained of

        were committed and / or caused by the Defendants within Hillsborough County.




                                                         1
Case 8:21-cv-00551-KKM-AEP Document 1-1 Filed 03/10/21 Page 2 of 14 PageID 5




                                             PARTIES

         5.    Ms. Adams is a natural person residing in Valrico, Hillsborough County, Florida

and is a "consumer" as defined by the FDCPA, 15 U.S.C. § 1692a(3).

         6.    Commonwealth is a Pennsylvania corporation with a primary business address of

245 Main Street, Dickson City, PA 18519.

         7.    Commonwealth is registered to conduct business in the state of Florida where its

registered agent is C T Corporation System, 1200 South Pine Island Road, Plantation, FL

33324.

         8.    Commonwealth is licensed by the State of Florida as a Consumer Collection

Agency ("CCA") under license number CCA9904088.

         9.    Pendrick is a Delaware limited liability company with a primary business address

of 1714 Ho'Linwood Drive, Alexandria, VA 22307.

         10.   Pendrick is registered to conduct business in the state of Florida, where its

registered agent is C T Corporation System, 1200 South Pine Island Road, Plantation, Florida

33324.

         11.   Pendrick is licensed as a CCA by the Florida Office of Financial Regulation and

holds license number CCA9902797.

         12.   The Defendants are "debt collectors" within the meaning of the FDCPA and

FCCPA, 15 U.S.C. § 1692a(6) and Section 559.55(7), Florida Statutes, respectively, in that they

use postal mail or some other instrumentality of commerce, both interstate and within the state of

Florida, for their businesses, the principal purposes of which are the collection of debts.

Alternatively, they regularly collect or attempt to collect, directly or indirectly, debts owed or due

or asserted to be owed or due another.




                                                  2
Case 8:21-cv-00551-KKM-AEP Document 1-1 Filed 03/10/21 Page 3 of 14 PageID 6




                                  FACTUAL ALLEGATIONS

                                         The Debt/Debts

       13.     On May 18, 2015, Ms. Adams allegedly incurred a debts of $1,580 and $1,703 to

Valencia Emergency Physicians ("Valencia"), an emergency medicine contractor at Brandon

Regional Hospital for emergency medical services rendered to her minor child ("the Debt").

       14.     Ms. Adams' child suffered a dislocated shoulder, causing her child discomfort, but

was not in any way extreme or life-threatening.

       15.     Thus, the medical issue did not present any unusual or idiosyncratic challenges for

a medical doctor to evaluate.

       16.     The American Medical Association has established the Current Procedural

Terminology ("CTP") edition of standardized codes, used by most medical professionals for

billing purposes.

       17.     Emergency medical evaluations, usually done in a hospital's Emergency Room, are

rated from 1 (least severe) to 5 (mot severe).

       18.     After Ms. Adam's son was treated, Valencia later billed Ms. Adams for a "level 5

emergency evaluation and management," which was performed by a "Dr. Glikin." Valencia billed

the service as CPT Code 99285. SEE PLAINTIFF'S EXHIBIT A.

       19.     CPT Code 99285 is defined as "Emergency department visit for the evaluation and

management of a patient, which requires these 3 key components within the constraints imposed

by the urgency of the patient's clinical condition and/or mental status: A comprehensive history;

A comprehensive examination; and Medical decision making of high complexity. Counseling

and/or coordination of care with other physicians, other qualified health care professionals, or

agencies are provided consistent with the nature of the problem(s) and the patient's and/or family's



                                                  3
Case 8:21-cv-00551-KKM-AEP Document 1-1 Filed 03/10/21 Page 4 of 14 PageID 7




needs. Usually, the presenting problem(s) are of high severity and pose an immediate significant

threat to life or physiologic function." (Emphasis added.)

          20.   Other than in extraordinary circumstances, inapplicable hereto, a dislocated

shoulder would not meet the definition of a "level 5" emergency.

          21.   Valencia bills its highest rate for level 5 emergencies, with a lower rate for a level

4, an even lower rate for level 3, and so forth.

          22.   Ms. Adams was also billed $1,580 for CPT code 23650, which Valencia described

as "RED SHOULDER DISLOCATION." The services were performed by the same "Dr. Gilkin."

SEE PLAINTIFF'S EXHIBIT A.

          23.   Upon information and belief, no coordination with other physicians was required

or even attempted, one of the key components of justification of billing a "level 5" emergency.

          24.   Ms. Adams provided Brandon Regional and Valencia with her United Healthcare

medical insurance information.

          25.   For unknown reasons, on information and belief, Valencia did not seek to obtain

payment from Ms. Adams's insurance carrier.

          26.   Valencia claimed Ms. Adams failed to provide sufficient information — the exact

information requested is unknown to Ms. Adams — and as a result of this, United Healthcare failed

to pay any claim.

          27.   Ms. Adams disputes failing to provide any required information to Valencia or its

agents.

          28.   Later, Valencia billed Ms. Adams directly for a combined $3,283: $1703 for the

purported "level 5" emergency evaluation and $1,580 for treatment of the dislocated shoulder (the

"Debt").




                                                   4
Case 8:21-cv-00551-KKM-AEP Document 1-1 Filed 03/10/21 Page 5 of 14 PageID 8




          29.   The Debt arose from services which were for family, personal, or household

purposes, specifically personal medical treatment, and therefore meets the definitions of debt

within the FDCPA, 15 U.S.C. § 1692a(5).

          30.   The debt did not arise from a written contract between Valencia and Ms. Adams.

          31.   The statute of limitations in Florida for a legal or equitable action on a contract,

obligation, or liability notfbunded on a written instrument is four years. See Fla. Stat. § 95.11(3)(k)

(2018).

          32.   Thus, the statute of limitations for a legal action to enforce the Debt ran in May

2019.

          33.   At some point after May 2015, Valencia sold the Debt to Pendrick.

          34.   Around May 2019, Pendrick assigned the $1703 debt relating to the purported

"level 5" emergency evaluation to Commonwealth for collection. At some point after this, it also

assigned the $1,580 debt to Commonwealth for collection.



                Commonwealth Sends $0 Invoices Which Claim Debts Are Owed

          35.   At various points in time, Ms. Adams disputed the Debt to Commonwealth.

          36.   In January 2021, Commonwealth mailed two collection letters to Ms. Adams in

connection with the collection of the Debt. SEE PLAINTIFF'S EXHIBIT A.

          37.   The letter stated "This is an attempt to collect a debt and any information obtained

will be used for that purpose. This is a communication from a debt collector." Id

          38.   The Letter also stated, "Please, contact me once you receive this information to

discuss further." Id.

          39.   The Letter stated "Current Balance: $1,580.00." Id.




                                                  5
Case 8:21-cv-00551-KKM-AEP Document 1-1 Filed 03/10/21 Page 6 of 14 PageID 9




        40.     The Letter included the following paragraph:

                The amount owed shown on the enclosed bill shows zero because your account
                has been charged off as a delinquent account. This does not mean the amounts
                charged are not due, or that you have a zero balance. Id.

        41.     Commonwealth included with the Letter a Statement of Account from Valencia

 which listed "Amount You Owe: $0.00" in two separate places, as well as "Current Patient

 Responsibility: $0.00," "Amount Due: $0.00," and "Pay $0.00." Id.

        42.     Despite the "explanation" described in paragraph 38, supra, Commonwealth's

 claim that $1,580 was owed while simultaneously including a Statement of Account showing, in

 five (5) places, an amount owed of $0.00 would confuse, mislead and disadvantage the

 unsophisticated consumer in making a determination as to what step(s), if any, she should take

 regarding the Debt.

         43.    Additionally, many consumers, even more-sophisticated ones, interpret the phrase

"charged off' to mean the debt had been written off, or forgiven, by the original creditor.

         44.    Black's Law Dictionary defines charge-off as "an accounting term where one item

 is eliminated from an assets list when it is lost or is deemed to be worthless."

         45.    Indeed, even the underwriting guidelines utilized by the Federal Housing

Administration ("FHA") for evaluating consumer credit histories exempts accounts reported as

charge-offs, since their guidelines state that a charge-off indicates that the creditor has written off

the debt and is not pursuing payment.

         46.    Thus, a communication which claims a debt was "charged off' without disclosing

that the term "charged off' does not mean the debt was written off or forgiven would mislead and

confuse an unsophisticated consumer, who would believe the debt collector was attempting to

collect a debt that the original creditor had already forgiven.




                                                   6
Case 8:21-cv-00551-KKM-AEP Document 1-1 Filed 03/10/21 Page 7 of 14 PageID 10




         47.    "[A] collection notice is deceptive when it can be reasonably read to have two or

more different meanings, one of which is inaccurate." Russell v. Equifax A.R.S., 74 F.3d 30, 35 (2d

Cir. 1996).

         48.    At no point in any of the 2021 communications did Commonwealth disclose that,

due to the age of the Debt, Ms. Adams could not be sued for it.

         49.    The failure by a debt collector to disclose a debt is time-barred is materially

misleading since it impacts the consumer's ability to chart a course of action to take concerning the

debt. See, e.g., Tatis v. Allied Interstate, LLC, 882 F.3d 422, 425, 428-30 (3d Cir. 2018); Pantoja

v. Portfolio Recovery Associates, LLC, 852 F.3d 679, 684, 687 (7th Cir. 2017); Daugherty v.

Convergent Outsourcing, Inc., 836 F.3d 507, 509 (5th Cir. 2016); Buchanan v. Northland Group,

Inc., 776 F.3d 393, 395, 399-400 (6th Cir. 2015); and McMahon v. LVNV Funding, LLC, 744 F.3d

1010, 1020 (7th Cir. 2014).

        50.     The mailing of multiple letters, regarding multiple debts, showing these same issues

demonstrates this was not the result of bona fide error, but rather reflected procedures intended to

create this exact issue.

        51.     Commonwealth reported the bogus debt of $1,703 for the purported "level 5," life-

and-death emergency evaluation to multiple consumer credit reporting agencies ("CRAs"),

 including Equifax and Experian.

        52.     Commonwealth reported the Debt to the CRAs as recently as December 2020

        53.     Reporting a debt to a CRA is an attempt to collect the debt alleged therein and is a

"communication" as that term is defined by 15 U.S.C. § 1692a(2).

        54.     At all times relevant Commonwealth was acting as Pendrick's agent and within the

scope of its authority.




                                                  7
Case 8:21-cv-00551-KKM-AEP Document 1-1 Filed 03/10/21 Page 8 of 14 PageID 11




       55.     Pendrick, as principal, is jointly and severally liable for the actions of its agent,

Commonwealth.

       56.     Ms. Adams has hired the aforementioned law firm to represent her and has assigned

said firm her right to the reasonable fees recoverable under the statutes.


                                        COUNT I
                                VIOLATIONS OF THE FDCPA

       57.     Ms. Adams adopts and incorporates paragraphs 1 — 56 as if fully restated herein.

       58.     The Defendants violated 15 U.S.C. § 1692e(2)(a) when Commonwealth made a

false representation about the character and amount of a Debt by claiming that $1,703 and $1,580

were owed and then enclosing a Statement of Account showing $0.00 as owed in five (5) separate

places, and when it referred to the debt as "charged off," plausibly meaning not owed, and yet

demanded payment. This subsection subjects a debt collector to strict liability for violation; see

Randolph v. IMBS, Inc., 368 F.3d 726, 730 (7th Cir. 2004) ("[Section] 1692e(2)(A) creates a strict-

liability rule. Debt collectors may not make false claims, period.").

       59.     The Defendants violated 15 U.S.C. § 1692e and 1692e(10) in that Commonwealth,

as an agent for Pendrick, made false and misleading representations in an attempt to collect a debt

and/or obtain information about Ms. Adams by claiming that $1,703 and $1,580 were owed and

then enclosing a Statement of Account showing $0.00 as owed in five (5) separate places, and

when it referred to the debt as "charged off," plausibly meaning not owed, and yet demanded

payment. The Defendants also sent multiple collection letters on time-barred debt without

disclosure the Debt was time-barred and that Ms. Adams could not be sued.

       60.     The Defendants violated 15 U.S.C. § 1692e and 1692e(10) in that Commonwealth,

as an agent for Pendrick, made false and misleading representations in an attempt to collect a debt




                                                  8
Case 8:21-cv-00551-KKM-AEP Document 1-1 Filed 03/10/21 Page 9 of 14 PageID 12




by claiming Ms. Adams owed $1,703 for a "level 5" emergency evaluation, something which,

pursuant to CPT Code 99285 required the sustained injury to be life-threatening and required

consultation with other physicians, when the injury was a dislocated shoulder -- far life-threatening

-- and required no consultation with other physicians. As such, the amount claimed as owed was

vastly over-billed. The Defendants were aware the "level 5" evaluation was misrepresented — or

should have been — since they were also in possession of the second invoice showing the purported

"life threatening" injury was a simple dislocated shoulder. Beyond this, Ms. Adams provided her

valid United Healthcare policy to Valencia which would have covered any reasonable claim

presented by Valencia, the original creditor.

       61.     Pendrick violated 15 U.S.C. § 1692f(1) when it attempted to collect amounts not

authorized by contract or law, to wit, $1,703 for a "level 5" emergency evaluation when services

rendered were of significantly lower priority and, as such, less costly.

       62.     The Defendants' conduct renders them liable for the above-stated violations of the

FDCPA.

       WHEREFORE, Ms. Adams respectfully requests this Honorable Court enter judgment

against the Defendants, jointly and severally, for:

       a.      Statutory damages of $1,000.00, pursuant to 15 U.S.C. § 1692k(a)(2)(A);

       b.      Unspecified actual damages, pursuant to 15 U.S.C. § 1692k(a)(2)(A);

       c.      Reasonable costs and attorneys' fees pursuant to 15 U.S.C. § 1692k(a)(3); and,

       d.      Such other relief that this Court deems just and proper.



                                  JURY TRIAL DEMANDED

Ms. Adams demands a jury trial on all issues so triable.




                                                 9
Case 8:21-cv-00551-KKM-AEP Document 1-1 Filed 03/10/21 Page 10 of 14 PageID 13




 Respectfully submitted January 28, 2021, by:


                                                Is! Thomas M Bonan
                                                Thomas M. Bonan, Esq.
                                                Florida Bar Number: 118103
                                                Seraph Legal, P. A.
                                                1614 N. 19th St.
                                                Tampa, FL 33605
                                                (813) 567-1230
                                                Tbonan@SeraphLegal.corn
                                                Attorney for Plaintiff
Case 8:21-cv-00551-KKM-AEP Document 1-1 Filed 03/10/21 Page 11 of 14 PageID 14

                                        EXHIBIT A
                    Collection Letters Sent in January 2021 - Rariarqnri

                                                                                                                         18519
                                                                                        245 Main Street Dickson City, PA
               OMMONWEALTH
              iimergEmmumaucizin
                                                                                                  Telephone: 1-800-848-2170
                                                                                                            www,cfsi-arm.com


                                                                    R DACTE I
          Date:    1/6/2021                 CFSI Ref
                                            Original Creditor:                IA EMERG PHYS LLC
                                            Original Account:              I
                                                                           REDACTED
                                            Amount Due:              51,580.00
                                            Service Date:            5/18/2015
                                            Current Creditor:        Pendrick Capital Partners II LLC




          MELISSA ADAMS

        REDACTE

         Attached is an itemized statement that you requested regarding the above identified debt that has been placed in
         our office for collection.


         The amount owed shown on the enclosed hill shows zero because your account has been charged off as
         a delinquent account. This does not mean that the amounts charged are not due. or that you have a
         zero balance. The amount due is reflected abov e in the current balance.


        This statement may not reflect payments made either by you or any insurance company after the
      *service date.


        Please contact me once you receive this information to discuss further.




       Sincerely.
       Liz Kelly
       Liz Kelly Ext. 114
       Collections Representative


                       This is an attempt to collect a debt and any information obtained will he used for that purpose.

                                               This is a communication front a debt collector.




                                                                    11
Case 8:21-cv-00551-KKM-AEP Document 1-1 Filed 03/10/21 Page 12 of 14 PageID 15

                                     EXHIBIT A
                Collection Letters Sent in January 2021 - Redacted
           VALENCIA
                    EMERG P
                                   111•11111111111r-lir       111  1.---1
           PO SOX                     HYSICIANS, LLC
                  38045
           PHI                                                                          RDN
              LADELPHIA                                                                                           STATEMENT OF ACCOUNT                   ( 2      )
                                                                                                                            Statement Dare    01108.21

                                                                                                        Account Number:          REDACTE                 •
                                                                                                        Patient Name:                REDACTED

             mtLISSA C ADAM
                                                                                                        Access Code:               REDACTED
                                                                                                                                                Due Date:              PAST DUE
                                                                                                                                      Amount You Owe:                       $0.00
                                                                                                                     YOUR ACCOUNT IS NOW SERSOUFILV PAST DUE, AND A DELINQUENCY
                                                                                                                     REVIEW 15 BEING CONDUCTED.
                                                                                                                                           Pay Online
                                                                                                                               WWW.MYMEDICALPAYMENTS.COM
                                                                                                                              1-800-355-2470 MON-FRI 9:30AM - 4:00PA,

                                                                                     Services provided at:
                                         BRANDON REGIONAL HOSPITAL - 119 OAKFIELD DRIVE - BRANDON FL 33511.5779

           aste of       CPT Code                       Description                                          Provider            Charges     PaYmotwi a, Explanation       Amount
           Service                                                                                                                           Adjustments                   You Ow.
       l
           OS ItostiS     73650     RED SHOULDER DISLOCATION                                      nR   .114(1,1                    £1,5.05      $15.51150    12                 $0-05

                                                                                     JUNK ,

                                                     --___21 -1-.1,Mer               AlAillat .

                                                        MILIESTr — * -771/111fit .

                                                          1--          4liffiliF _


            ,. INSURANCE CLAIM DENIED - REOUESTFD INFO NOT PROVIDED
            1COLLECTION BAD DEBT




                                                                                                                    Total Charges:                                $1.580,00

                                                                                                                    Current Patient Responsibility:                     $0.00
                                                                                                                  Insurance Information:
                                                                                                                  I suronot 1. uNITED -IEALTHCARE - UNITEDHEALTHCARE




                                                            PLEASE    DETACH AND RETURN BOTTOM PORTION WITH YOUR REMITTANCE.
                                                                                                  Pay OnlIne
                                                                                           WWW.MYMEDICALPA YmEmTS. COM
                                                                                                                                             Payment Due 8y:               PAST DUE
            Statement Date.           01/08121
                                                                                                                                             Amount Due:                        $0.00
            Account Number:          Winitteggian
                                                                                                                                             Amount Enclosed:
            Patient Name:

           Guarantor.                                                                                                                 PAY         $0.00               BY DUE DATE

                        MELISSA C ADAMS
                        2814 PANKAW LN
                        VALRICO, FL 33596



                     180414000 7 248414632000000000000000000001                                                            Make Check/Money Order payable to:

                                                                                                                           VALENCIA EMERG PHYSICIANS, LLC                       RD
                     it your address has shaved. check this box and complete the reverse                                   PO BOX 38045
                     sale of this form                                                                                     PHILADELPHIA, PA 19101.8045




                                                                                          12
Case 8:21-cv-00551-KKM-AEP Document 1-1 Filed 03/10/21 Page 13 of 14 PageID 16

                                   EXHIBIT A
               Collection Letters Sent in January 2021 - Redacted

                                                                                            245 Main Street Dickson City, PA 18519
            cOM      eINWEALTH                                                                            Telephone. 1-800-848-2170
             IffrESSMITIENEECEME                                                                                  www.cfsi-arm.com


                                                CFSI Ref #:
                                                                       REDACTE I
           Date:    11612021
                                                Original Creditor:       VALENCIA EMERG PHYS        LLC
                                                Original Account:                 REDACTED

                                                Amount Due:              $1,703.00
                                                Service Date:            5/18/2015
                                                Current C7reditur:       Pendrick Capital Partners II LLC.




         lin       ed is   an itemized statement that you requested regarding the above identified debt that has been placed in
          our office for collection.

           The amount owed shown on the enclosed bill shows zero because your account has been charged off as
          a delinquent account. This does not mean that the amounts charged are not due. or that you have a
          zero balance. The amount due is reflected above in the current balance.

         This statement may not reflect payments made either by you or any insurance company after the
         service date.


         Please contact me once you receive this information to discuss further.




        Sincerely.
        Linda Williams
        Linda Williams Ext. 262
        Collections Representative


                           This is an attempt to collect a debt and any information obtained %Oil he used for that purpose.

                                                  This is a communication from a debt collector.




                                                                      13
Case 8:21-cv-00551-KKM-AEP Document 1-1 Filed 03/10/21 Page 14 of 14 PageID 17

                                           EXHIBIT A
                       Collection Letters Sent in January 2021 - Redacted

     VALENCIA EMERG PHYSICIANS, LLC
                                                                       RDN                  STATEMENT OF ACCOUNT ( 2                          )      Pac_le
     PO BOX 38045
     PHILADELPHIA, PA 19101-8045                                                                       Statement Date: 01/08;21

                                                                                     Account Number:
                                                                                     Patient Name:
                                                                                     Access Code:

      MELISSA C ADAMS                                                                                                       Due Date:             PAST DUE
                                                                                                                 Amount You Owe:                          $0.00
                                                                                                YOUR ACCOUNT IS NOW SERIOUSLY PAST DUE, AND A DELINQUENCY
                                                                                                REVIEW IS BEING CONDUCTED.
                                                                                                                      Pay Online
                                                                                                          WWW.MYMEDICALPAYMENTS.COM
                                                                                                         1-800-355-2470 MON-FRI 9:30AM - 4:00PM

                                                                     Services provided at:
                               BRANDON REGIONAL HOSPITAL - 119 OAKFIELD DRIVE - BRANDON FL 33511-5779

   Date of     CPT Code                          Description                             Provider          Charges       Payments or Explanation      Amount
   Service                                                                                                               Adjustments                  You Owe
   051s2015     ssns      EMERG INJURY ESAL A 1.1611.4T-L, S                                                 51,703.00      51,703.00   1,2                   $0.00
                                                                                DR. GUKIN
                                                                                   :IL

                                                                                     WWI




   1 INSURANCE CLAIM DENIED - REOUESTED INFO NOT PROVIDED
   2 COLLECTION BAD DEBT




                                                                                              Total Charges:                                  $1,703.00
                                                                                              Current Patient Responsibility:                     $0.00
                                                                                            Insurance Information:
                                                                                            Insurance 1. UNITEDHEALTHCARE - UNITEDHEALTHCARE




                                                     PLEASE DETACH AND RETURN BOTTOM PORTION WITH YOUR REMITTANCE.
                                                                                  Pay Online
                                                                         WWW.MYMEDICALPAYMENTS.COM
                                                                                                                         Payment Due By:             PAST DUE
   Statement Date:         01/08/21
                                                                                                                         Amount Due:                          S0.00
   Account Number:
                                                                                                                         Amount Enclosed:
   Patient Name:

   Guarantor:                                                                                                  PAY          $0.00             BY DUE DATE
              MELISSA C ADAMS
              2814 PANKAW LN
              VALRICO, FL 33596



             180414000 7 248414632000000000000000000001                                              Make Check'Money Order payable to:

                                                                                                     VALENCIA EMERG PHYSICIANS, LLC                       RON
         ff your address has changed, check this box and complete the                                PO BOX 38045
                                                                      reverse
         side of this form.                                                                          PHILADELPHIA, PA 19101-8045




                                                                                14
